



EXHIBIT 10.9(v)


EXECUTION VERSION




FOURTH AMENDMENT


THIS FOURTH AMENDMENT, dated as of February 14, 2017 (this “Amendment”), is
among
DIEBOLD NIXDORF, INCORPORATED (f/k/a Diebold, Incorporated), an Ohio corporation
(the
“Company”), and JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative
Agent, and amends that certain Credit Agreement, dated as of November 23, 2015,
as amended by that
certain Replacement Facilities Effective Date Amendment, dated as of December
23, 2015, that Second
Amendment, dated as of May 6, 2016 and that Third Amendment, dated as of August
16, 2016 (the “Existing
Credit Agreement”, as amended by this Amendment and as further amended,
restated, modified or
supplemented from time to time, the “Credit Agreement”). Terms used but not
defined herein shall have the
respective meanings ascribed thereto in the Existing Credit Agreement.


ARTICLE I. AMENDMENTS.


1.1 Pursuant to Section 8.2.4 of the Existing Credit Agreement, Section 5.12 of
the Existing
Credit Agreement is hereby amended by replacing the final sentence thereof in
its entirety with: “The
proceeds of the Delayed Draw Term A Facility shall be used for general corporate
purposes and the proceeds
of the Term B Facility shall only be used for Certain Funds Purposes.”


1.2 Pursuant to Section 8.2.4 of the Existing Credit Agreement, Section 6.2(a)
of the Existing
Credit Agreement is hereby amended by replacing clause (ii) thereof in its
entirety with: “(ii) use the
proceeds of the Advances under the Delayed Draw Term A Facility for general
corporate purposes and under
the Term B Facility for Certain Funds Purposes only.”


1.3 Furthermore, it is agreed that each Advance under the Delayed Draw Term A
Facility shall
be subject only to the conditions set forth in Section 4.4 of the Credit
Agreement (for the avoidance of doubt,
with applicable references to Revolving Credit Lenders and Revolving Credit
Loans to be deemed references
to Delayed Draw Term A Lenders and Delayed Draw Term A Loans for such purpose).


ARTICLE II. REPRESENTATIONS. Each of the Company and the Subsidiary Borrowers
(insofar
as such representations and warranties relate to such Subsidiary Borrower) makes
the representations and
warranties in Article V of the Credit Agreement and confirms that such
representations and warranties are
true and correct as of the date hereof, except to the extent any such
representation or warranty relates solely to
an earlier date, in which case such representation or warranty shall be true and
correct on and as of such
earlier date. Additionally, the Company represents and warrants that immediately
before and after giving
effect to this Amendment on the date hereof, no Default or Unmatured Default has
occurred and is
continuing.


ARTICLE III. CONDITIONS TO EFFECTIVENESS. This Amendment shall become effective
on the first date on which this Amendment is duly executed and delivered by the
Borrowers, the
Administrative Agent and the Lenders holding more than 50% of the aggregate
amount of extensions of
credit and unused Commitments under the Delayed Draw Term A Facility.


ARTICLE IV. MISCELLANEOUS.
4.1 On and after the date hereof, references in the Credit Agreement or in any
other Loan
Document to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended
hereby and as further amended, restated, modified or supplemented from time to
time. This Amendment
shall constitute a Loan Document.





--------------------------------------------------------------------------------





4.2 Except as expressly amended hereby, each of the Borrowers agrees that the
Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
remain in full force and effect
in accordance with their terms and that they are not aware of any set off,
counterclaim, defense or other claim
or dispute with respect to any of the foregoing. Except as expressly set forth
herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any
Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any
provision of any of the Loan Documents. Nothing herein shall be deemed to
entitle any Borrower to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in
similar or different circumstances.


4.3 This Amendment may be executed in any number of counterparts, all of which
taken
together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Amendment by
telecopy or electronic mail message shall be effective as delivery of a manually
executed counterpart of this
Amendment.


4.4 This Amendment shall be construed in accordance with and governed by the law
of the State
of New York.


4.5 Any provision in this Amendment that is held to be inoperative,
unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any
other jurisdiction, and to this end the provisions of this Amendment are
declared to be severable.


[Remainder of page intentionally blank]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.






DIEBOLD NIXDORF, INCORPORATED


By:  /s/ David Kuhl
Name: David Kuhl
Title: Vice President, Tax & Treasury


DIEBOLD SELF-SERVICE SOLUTIONS S.ar.l


By:  /s/ Nisheet Gupta
Name: Nisheet Gupta
Title: Authorized Signatory


JPMORGAN CHASE BANK N.A., as Administrative Agent and as a Delayed Draw Term A
Lender


By:  /s/ Tracy Martinov
Name: Tracy Martinov
Title: Authorized Signatory


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Delayed Draw Term A Lender


By:  /s/ William O'Daly
Name: William O'Daly
Title: Authorized Signatory


By:  /s/ Joan Park
Name: Joan Park
Title: Authorized Signatory


PNC BANK, NATIONAL ASSOCIATION, as a Delayed Draw Term A Lender


By:  /s/ Scott D. Beran
Name: Scott D. Beran
Title: Senior Vice President


US Bank, National Association, as a Delayed Draw Term A Lender


By:  /s/ Patrick McGraw
Name: Patrick McGraw
Title: Senior Vice President


The Bank of Tokyo Mitsubishi UFJ, Ltd., as a Delayed Draw Term A Lender


By:  /s/ Patrick McGraw
Name: Thomas Danielson
Title: Authorized Signatory


BANK OF AMERICA, N.A., as a Delayed Draw Term A Lender


By:  /s/ Sara Just
Name: Sara Just
Title: Vice President









--------------------------------------------------------------------------------





HSBC Bank USA, N.A., as a Delayed Draw Term A Lender


By:  /s/ Ross P Graney
Name: Ross P Graney
Title: Assistant Vice President


The Bank of Nova Scotia, as a Delayed Draw Term A Lender


By:  /s/ Sangeeta Shah
Name: Sangeeta Shah
Title: Director


Fifth Third Bank, as a Delayed Draw Term A Lender


By:  /s/ Robert Urban
Name: Robert Urban
Title: Managing Director


Commerzbank AG, New York Branch, as a Delayed Draw Term A Lender


By:  /s/ Tom Kang
Name: Tom Kang
Title: Director


By:  /s/ Anne Culver
Name: Anne Culver
Title: Assistant Vice President


ING Bank N.V., Dublin Branch as a Delayed Draw Term A Lender


By:  /s/ Sean Hassett
Name: Sean Hassett
Title: Director


By:  /s/ Shaun Hawley
Name: Shaun Hawley
Title: Director









































